Opinion
Per Curiam,
This appeal is from the decree of the lower court which sustained defendants’ demurrer to the evidence and dismissed the complaint.
The complaint, a taxpayers’ suit, alleged that at a primary election the voters of the City of Bethlehem rejected a proposal to increase the city’s indebtedness by $6,720,000 for the purpose of providing funds and toward the acquisition of land and the erection and equipping of an administration building, town hall, library and public safety building.
Subsequent to the voters’ rejection of the proposed increased indebtedness, the Bethlehem City Council initiated proceedings for the passage of two ordinances: (1) to organize Bethlehem City Center Authority under the provisions of the Act of May 2, 1945, P. L. 382, 53 P.S. §§301-322 and (2) a proposal to revise the city’s capital budget. Both ordinances were passed on first reading. The complaint prays that defendants be enjoined from proceeding with the organization of the authority and from putting into effect the proposed revisions of the capital budget. Defendants filed their answer, admitted the results of the election and the passage on first reading of the two ordinances referred to, and denied that plaintiffs were entitled to equitable relief. At the conclusion of plaintiffs’ case defendants demurred to the evidence. The chancellor sustained the demurrer and dismissed the complaint. An appeal was taken to this Court by one of the original plaintiffs. The complaint was properly dismissed because it was without merit.
Decree affirmed at appellant’s cost.